DETAILED ACTION
In response to communication filed on 1/24/2022.
Claims 1-14 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 1/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8879497 9077533, 9295054, 9467987, 9668249, 9820267, 10306607, and 10694510 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving a response signal indicating a plurality of error detection results of sent downlink data sent on a first component carrier and a second component carrier on either one of a first physical uplink control channel (PUCCH) resource indicated for a first PUCCH index and a second PUCCH resource indicated by a second PUCCH index in which the first PUCCH index is determined based upon a value of a transmission power control (TPC) command for an uplink control channel and the second PUCCH index is determined based upon a value obtained from adding 1 to the first PUCCH index, as specified in independent claims 1 and 8. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412